DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 3, 5, 7, 9-15, and 17-27 are pending and are under examination.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 9, 11-12, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the adhesion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 contains the trademark/trade name TEFLON®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a culture vessel and, accordingly, the identification/description is indefinite.
Claims 11-12 recite the limitation "the human serum albumin" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 is indefinite because it depends from cancelled claim 2.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3, 5, 7, 9-15, and 17-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,389,278, in view of Kramer et al., 2002 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘278 patent claims a method of differentiating human monocytic precursors into immature dendritic cells comprising providing a cell population comprising non-activated human monocytic dendritic cell precursors (CD14+CD1a) and contacting non-activated monocytic precursors in a low avidity culture vessel with GM-CSF in the absence of additional cytokines in the presence of at least 1% animal or human protein for a time sufficient to differentiate into immature dendritic cell having no expression of CD14 and having increased expression of CD1a on their cell surface.  The '278 patent claims isolating the precursors by tangential flow filtration, further contacting with a maturation agent or antigen, the use of peripheral blood precursor cells, the use of serum free culture medium, the use of HSA as the protein, contact with EDTA, a polypropylene culture vessel, and further cryopreserving the precursor cells.  It would be obvious and routine to contact the cells with EDTA during the isolation process as is commonly performed in the art, as taught by Kramer et al.  

Claims 1, 3, 5, 7, 9-15, and 17-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,102,917 in view of Kramer et al., 2002 (of record) and Guyre, April 2002. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘917 patent claims a method of differentiating human monocytic precursors into immature dendritic cells comprising providing a cell population comprising non-activated human monocytic dendritic cell precursors (CD14+CD1a) and contacting non-activated monocytic precursors with GM-CSF in the absence of additional cytokines in the presence of at least 1% animal or human protein (i.e. under conditions preventing cell adhesion) for a time sufficient to differentiate into immature dendritic cell having no expression of CD14 and having increased expression of CD1a on their cell surface.  The '917 patent claims isolating the precursors by tangential flow filtration, further contacting with a maturation agent or antigen, the use of peripheral blood precursor cells, the use of serum free culture medium, the use of HSA as the protein, and further cryopreserving the precursor cells and dendritic cells.  Although the ‘917 patent does not specifically claim using a chelator, isolation of monocytes from the blood in the presence of EDTA to prevent coagulation is obvious and routine and taught by Kramer et al.  The ‘917 patent also does not specifically claim a low avidity culture vessel.  However, as taught by Guyre, low avidity hydrophobic Teflon® bags, or polypropylene vessels, are well known culture vessel used for culturing dendritic cells.  In particular, it would be obvious to use a low avidity Teflon® bag, since Guyre, teach that the bags are advantageous since they provide for superior viability, yield and function (see page 91 and 93, in particular). 

Claims 1, 3, 5, 7, 9-15, and 17-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,731,130, in view of Guyre, April 2002. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘130 patent claims a method of differentiating human monocytic precursors into immature dendritic cells comprising contacting a human CD14+CD1a- cell population with a metal chelator to provide a cell population comprising non-activated human monocytic dendritic cell precursors (CD14+CD1a-) and contacting non-activated monocytic precursors with GM-CSF in the absence of additional cytokines in the presence of at least 1% animal or human protein (i.e. under conditions preventing cell adhesion) for a time sufficient to differentiate into immature dendritic cell having no expression of CD14 and having increased expression of CD1a on their cell surface.  The '130 patent claims isolating the precursors by tangential flow filtration, further contacting with a maturation agent or antigen, the use of peripheral blood precursor cells, the use of serum free culture medium, the use of HSA as the protein, EDTA as a chelator, and further cryopreserving the precursor cells and dendritic cells.  The ‘130 patent does not specifically claim a low avidity culture vessel. However, as taught by Guyre, low avidity hydrophobic Teflon® bags, or polypropylene vessels, are well known culture vessel used for culturing dendritic cells.  In particular, it would be obvious to use a low avidity Teflon® bag, since Guyre, teach that the bags are advantageous since they provide for superior viability, yield and function (see page 91 and 93, in particular). 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644